DETAILED ACTION
This FINAL action is in response to Application No. 17/486,527 originally filed 08/12/2022. The amendment presented on 08/12/2022 which provides no amendments to claims 1-18 is hereby acknowledged. Currently Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Applicant asserts “Kremin discloses that, regardless of whether the stylus touch is detected (block 2155) or the stylus touch is not detected (block 2185), the process proceeds to the same block 2190 to calculate the stylus position.” however The Office respectfully disagrees with this interpretation of Kremin. The Office notes that Kremin discloses, in Figure 21, a flow chart that provides identification of when a stylus hover and a stylus touch is detected. It is also noted that the process of determining a touch/hover location does not flow to 2190 when neither a stylus or hover is detected. Box 2135 and box 2155 both result in the process ending as seen in 2195. It is also noted that Kremin does not only calculate the stylus position. As further seen in Figure 19A-B the stylus position and force of the touch are sent as part of the transmission signal either together or sequentially transmitted.
	Therefore the Applicants arguments are not found persuasive and the rejection will be currently maintained. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kremin et al. U.S. Patent Application Publication No. 2012/0105362 A1 hereinafter Kremin.

Consider Claim 1 and similar claim 13:
	Kremin discloses an active stylus, comprising: (Kremin, See Abstract.)
	at least one electrode; (Kremin, [0064], “FIG. 4 is a block diagram illustrating one embodiment of a capacitive sense array 400 including an N.times.M electrode matrix 425 and the capacitance sensor 301 that converts measured capacitances to touch coordinates. The capacitive sense array 400 may be, for example, the touch screen 325 or the touch sensor pad of FIG. 3. The N.times.M electrode matrix 425 includes N.times.M electrodes (N receive electrodes and M transmit electrodes), which further includes transmit ("TX") electrode 422 and receive ("RX") electrode 423. Each of the electrodes in N.times.M electrode matrix 425 is connected to the capacitance sensor 301 by one of the conductive traces 450.”)
	an integrated circuit coupled to the at least one electrode and configured to: (Kremin, [0072], “FIG. 6B is a block diagram illustrating one embodiment of a system 600 including the sense array 400, a stylus 680, and the touch screen controller 605 that converts measured capacitances to touch coordinates. The sense array 400 includes RX lines 640 and 660. The RX lines 660 are the same as TX lines 635 in FIG. 6A, but used as a receive channel in system 600 as further described below for stylus signal sensing. In an embodiment, RX lines 640 and 660 are similar to the TX electrodes 422 and RX electrodes 423 of FIG. 4. The touch screen controller 605 includes the TX drive circuit 610, the RX sense circuit 620, and the multiplexor 630. The stylus 680 includes a TX drive circuit 685 and a stylus tip 688.”)
	operate in a first mode to unilaterally transmit signals to a sensor controller from one of the at least one electrode; determine whether a pen tip of the active stylus is in contact with a sensor panel; (Kremin, [0134], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is in contact with the sensor panel, transmit a pen pressure value of the pen tip; and (Kremin, [0136], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is not in contact with the sensor panel, instead of transmitting the pen pressure value, detect an uplink signal transmitted from the sensor panel. (Kremin, [0093], [0137], “The shape detector determines if the detected signal is a legitimate hovering stylus TX signal from a hovering stylus (block 2170). If the shape detector determines that the detected is a legitimate hovering stylus TX signal, the processing logic determines the current stylus count. At block 2180, if the stylus count is less than a predetermined count value, the processing logic determines that there is no stylus touch or stylus hover signal on the sense array (block 2175) and stylus processing ends (block 2195). At block 2180, if the stylus count is equal to or greater than the predetermined count value, the processing logic determines that the signal is a stylus hover TX signal (block 2185). At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends, block 2195.”)
Consider Claim 2 and similar claim 8 and 14:
	Kremin discloses the active stylus of claim 1, wherein the integrated circuit is configured to: continue transmitting the pen pressure value of the pen tip as long as the pen tip remains in contact with the sensor panel, without detecting the uplink signal transmitted from the sensor panel. (Kremin, [0132], “FIG. 21 is flow diagram of one embodiment of a method 2100 of tracking the position of a stylus that is contacting or hovering over a sense array. The method 2100 is performed by processing logic that may comprise hardware (circuitry, dedicated logic, etc.), software (such as is run on a general purpose computing system or a dedicated machine), firmware (embedded software), or any combination thereof. In one embodiment, the touch screen controller 605 of FIG. 6 performs some of operations of method 2100. In another embodiment, the sensing device 830 of FIG. 8 performs the method 2100. In yet another embodiment, the capacitance sense circuit 310 of FIG. 3 performs the method 2100. Alternatively, other components of the electronic system 300 (FIG. 3) can perform some or all of the operations of method 2100.”)
Consider Claim 3 and similar claim 9 and 15:
	Kremin discloses the active stylus of claim 1, wherein the pen pressure value is a multiple bit value formed of multiple bits, and the uplink signal is detectable within a transmission period of a signal corresponding to the multiple bit value. (Kremin, [0115], “FIG. 15A is a waveform 1500 illustrating a stylus TX signal utilizing a one-bit, binary phase shift keyed ("BPSK") modulation scheme, according to an embodiment of the invention. BPSK utilizes one bit with two logic states (binary signal) which are represented as positive and negative pulses that are 180 degrees out of phase with each other. Waveform 1500 illustrates a logic pulse representing a logic level "1." FIG. 15B is a waveform 1540 illustrating a stylus TX signal utilizing a one-bit BPSK modulation scheme, according to an embodiment of the invention. Waveform 1540 illustrates a logic pulse representing a logic level "0." FIG. 15C is a graph 1560 illustrating polar coordinates and phase relationships for a one-bit BPSK modulation scheme, according to an embodiment of the invention. In an embodiment, a single bit ("Bit 1") may be represented as a positive or negative signal. Bit 1 1580 is a logic level "1" with a zero degree phase shift. Bit 1 1570 is a logic level "0" with a 180 degree phase shift. In an embodiment, BPSK may be used to modulate additional data into the stylus TX signal 898 as described above with reference to FIG. 8. For example, button data may be encoded by BPSK. A pressed and non-pressed button is represented in polar coordinates by Bit 1 1570 and Bit 1 1580, respectively. It should be noted that changing the phase of the TX signal to incorporate additional data will not necessarily change the timing, absolute magnitude, or frequency of the TX signal. In other words, the timing and synchronization information contained in the stylus TX signal 898 may remain unchanged despite a change in signal phase. As described above, BPSK modulation is one of several preferred modulation schemes for adding additional data to a stylus TX signal. BPSK may allow for reliable detection at a low signal-to-noise ratio and may reduce data transmission overhead for a stylus. Other modulation schemes may be used as would be known by one of ordinary skill in the art with the benefit of this disclosure.”)
Consider Claim 7 and similar claim 13:
	Kremin discloses a stylus integrated circuit, for use within an active stylus, the active stylus including at least one electrode, the stylus integrated circuit comprising: (Kremin, See Abstract.)
	a memory; and a processor coupled to the memory and configured to: (Kremin, [0053], “In the depicted embodiment, the processing device 310 includes analog and/or digital general purpose input/output ("GPIO") ports 307. GPIO ports 307 may be programmable. GPIO ports 307 may be coupled to a Programmable Interconnect and Logic ("PIL"), which acts as an interconnect between GPIO ports 307 and a digital block array of the processing device 310 (not shown). The digital block array may be configured to implement a variety of digital logic circuits (e.g., DACs, digital filters, or digital control systems) using, in one embodiment, configurable user modules ("UMs"). The digital block array may be coupled to a system bus. Processing device 310 may also include memory, such as random access memory ("RAM") 305 and program flash 304. RAM 305 may be static RAM ("SRAM"), and program flash 304 may be a non-volatile storage, which may be used to store firmware (e.g., control algorithms executable by processing core 302 to implement operations described herein). Processing device 310 may also include a memory controller unit ("MCU") 303 coupled to memory and the processing core 302.”)
	operate in a first mode to control unilateral transmission of signals to a sensor controller from one of the at least one electrode; determine whether a pen tip of the active stylus is in contact with a sensor panel; (Kremin, [0134], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is in contact with the sensor panel, control transmission of a pen pressure value of the pen tip from the active stylus; and (Kremin, [0136], [0135], “At block 2130, if the difference calculation for the entire APA is greater than zero, the processing logic determines the local maximum stylus TX signal (block 2140). In an embodiment, the local maximum stylus TX signal is the row or column of electrodes that have the highest amplitude stylus TX signal. In an embodiment, the row and column electrodes are RX lines 640 and 660 of FIG. 6. At block 2150, if the sum of the difference calculation around the local maximum is less than a hover threshold value, then processing logic detects a stylus touch (block 2155). For example, a typical stylus touch signal may look like signal 2152. At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends (block 2195).”)
	responsive to determining that the pen tip is not in contact with the sensor panel, instead of the transmission of the pen pressure value, control detection of an uplink signal transmitted from the sensor panel. (Kremin, [0137], “The shape detector determines if the detected signal is a legitimate hovering stylus TX signal from a hovering stylus (block 2170). If the shape detector determines that the detected is a legitimate hovering stylus TX signal, the processing logic determines the current stylus count. At block 2180, if the stylus count is less than a predetermined count value, the processing logic determines that there is no stylus touch or stylus hover signal on the sense array (block 2175) and stylus processing ends (block 2195). At block 2180, if the stylus count is equal to or greater than the predetermined count value, the processing logic determines that the signal is a stylus hover TX signal (block 2185). At block 2190, the processing logic calculates the centroid in post processing and stylus processing ends, block 2195.”)
Consider Claim 4 and similar claim 10 and 16:
	Kremin discloses the active stylus of claim 1, wherein the integrated circuit is configured to: responsive to detecting the uplink signal transmitted from the sensor panel, transition to a second mode in which to transmit a downlink signal in response to the uplink signal. (Kremin, [0093], [0083], “In one embodiment, the TX 835 signal sent by the transmitter 840 is the same signal as the TX signal generated and applied to the ITO 810 on the TX lines 812 (or 814) during finger position tracking. Alternatively, the TX signal 835 may be a different signal than the TX signal generated and applied to the ITO 810 and may have different signal characteristics (e.g., different frequency, phase, or code modulation). In another embodiment, the transmitter 840 sends a synchronization signal 899, or timing data, whereby the stylus 850 generates the stylus TX signal 898 based on the synchronization signal 899 received by the receiver 855 from the transmitter 840. In an embodiment, the synchronization signal 899 has different signal characteristics than the TX signal generated and applied to the ITO 810 during finger position tracking.”)
Consider Claim 5 and similar claim 11 and 17:
	Kremin discloses the active stylus of claim 4, wherein a modulation method of the pen pressure value transmitted in the first mode is different from a modulation method of the downlink signal transmitted in the second mode. (Kremin, [0098-0100], [0094], “When the stylus 850 operates as the timing "master," the stylus 850 sends the carrier modulated TX signal 925 to the host. A carrier generator, frequency divider, and modulator on stylus 850 provide a modulated TX signal to the host, where the host is synchronized to operate at the same phase and frequency as the stylus TX signal. The modification required for system 800 to synchronize the host to a master stylus TX signal would be appreciated by one having ordinary skill in the art with the benefit of this disclosure.”)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremin et al. U.S. Patent Application Publication No. 2012/0105362 A1 as applied to claims 5, 11, and 17 respectively, above, and further in view of Oda et al. U.S. Patent Application Publication No. 2004/026230 A1 hereinafter Oda.

Consider Claim 6 and similar claim 12 and 18:
	Kremin discloses the active stylus of claim 5, wherein, the modulation method of the pen pressure value transmitted in the first mode modulates a pulse signal with the pen pressure value, and however does not specify the modulation method of the downlink signal transmitted in the second mode modulates a carrier signal with the downlink signal.
	Oda however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to modulates a carrier signal with the downlink signal. (Oda, [0053], [0027], “In the system and method of the present invention, resonant circuits are used in both the stylus and the transmission loop coils. The transmission loop coil resonant circuit is configured to have a selected resonant frequency. The transmission loop coils are excited with a series of pulses comprising a carrier frequency modulated with a sequence of pulses to generate a pulsed carrier signal having a selected carrier frequency which is substantially equal to the transmission loop coils resonant frequency. This arrangement maximizes the strength of the transmission signal even though relatively little power is required.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to modulate the carrier frequency as this was a technique known to those having ordinary skill in the art in view of Oda and would have been utilized for the purpose of maximize the strength of the transmission signal even having little power required. (Oda, [0053])

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626